      Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             : Criminal Case No. DKC 13-0282-1

                                    :
DON JUAN CAMPBELL
                                    :

                          MEMORANDUM OPINION

     Don Juan Campbell is currently serving a 130 month sentence

imposed in December 2014 for Conspiracy to Distribute and Possess

with Intent to Distribute at Least 1 Kilogram of Phencyclidine, 5

Kilograms of Cocaine, and 280 grams of Cocaine Base in violation

of 21 U.S.C. §846 and Possession of a Firearm in Furtherance of a

Drug Trafficking Crime, in violation of 18 U.S.C. §924 (c).            The

offense conduct concluded in June 2013, having begun at some time

prior to 2005.      He filed a Motion to Reduce Sentence, pro se,

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release).

(ECF No. 339), which was followed by a motion prepared by counsel.

(ECF No. 341).   The Government filed an opposition, (ECF No. 347),

and Mr. Campbell replied.       (ECF No. 349).1       For the following

reasons, the motions for compassionate release will be denied.




     1 The motions to seal (ECF Nos. 342, 346, 348) are GRANTED.
The personal medical information should remain private, except as
recited herein.
      Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 2 of 8



     Ordinarily,       “[t]he   court   may     not   modify   a   term   of

imprisonment once it has been imposed[.]” 18 U.S.C. § 3582(c)

(2018).     This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.    See id. § 3582(c)(1)(A).         Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners to seek a sentencing reduction directly from the court.

The provision now provides, in relevant part, that:

                  The court may not modify a term of
            imprisonment once it has been imposed except
            that—

                 (1)    in any case—

                  (A) the court, upon motion of the
            Director of the Bureau of Prisons, or upon
            motion of the defendant after the defendant
            has fully exhausted all administrative rights
            to appeal a failure of the Bureau of Prisons
            to bring a motion on the defendant’s behalf or
            the lapse of 30 days from the receipt of such
            a request by the warden of the defendant’s
            facility, whichever is earlier, may reduce the
            term of imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed the
            unserved portion of the original term of
            imprisonment), after considering the factors
            set forth in section 3553(a) to the extent
            that they are applicable, if it finds that—

                  (i) extraordinary     and    compelling
            reasons warrant such a reduction; or

                  (ii) the defendant is at least 70 years
            of age, has served at least 30 years in prison,
            pursuant to a sentence imposed under section

                                        2
      Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 3 of 8



          3559(c), for the offense or offenses for which
          the defendant is currently imprisoned, and a
          determination has been made by the Director of
          the Bureau of Prisons that the defendant is
          not a danger to the safety of any other person
          or the community, as provided under section
          3142(g);

          and that such a reduction is consistent with
          applicable policy statements issued by the
          Sentencing Commission[.]

Judge Hollander described the next step of the analysis:

           Accordingly, in order to be entitled to relief
     under 18 U.S.C. § 3582(c)(1)(A)(i), a defendant must
     demonstrate that (1) “extraordinary and compelling
     reasons” warrant a reduction of the sentence; (2) the
     factors set forth in 18 U.S.C. § 3553(a) countenance a
     reduction; and (3) the sentence modification is
     “consistent” with the policy statement issued by the
     Sentencing Commission in U.S.S.G. § 1B1.13.

           U.S.S.G. § 1B1.13 is titled “Reduction in Term of
     Imprisonment under 18 U.S.C. § 3582(c)(1)(A) Policy
     Statement.” The text mirrors the statute. Application
     Note 1 of U.S.S.G. § 1B1.13 defines “Extraordinary and
     Compelling Reasons” in part as follows (emphasis added):

               1. Extraordinary and Compelling Reasons.
          Provided the defendant meets the requirements
          of   subdivision   (2),   extraordinary   and
          compelling reasons exist under any of the
          circumstances set forth below:

                (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a
          terminal illness (i.e., a serious and advanced
          illness with an end of life trajectory). A
          specific prognosis of life expectancy (i.e.,
          a probability of death within a specific time
          period) is not required.     Examples include
          metastatic solid-tumor cancer, amyotrophic
          lateral sclerosis (ALS), end-stage organ
          disease, and advanced dementia.


                                       3
 Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 4 of 8



            (ii) The defendant is—

          (I) suffering from a serious physical or
     medical condition,

          (II) suffering from a serious functional
     or cognitive impairment, or

          (III)     experiencing      deteriorating
     physical or mental health because of the aging
     process,

     that substantially diminishes the ability of
     the defendant to provide self-care within the
     environment of a correctional facility and
     from which he or she is not expected to
     recover.

     Other extraordinary and compelling reasons include
the age of the defendant (Application Note 1(B)) and
Family    Circumstances   (Application    Note    1(C)).
Application Note 1(D) permits the court to reduce a
sentence where, “[a]s determined by the Director of the
Bureau of Prisons, there exists in the defendant’s case
an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions
(A) through (C).” U.S.S.G. § 1B1.13 App. Note 1(D).

      The BOP regulation appears at Program Statement
5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 2582 and
4205.   The Guideline policy statement in U.S.S.G. §
1B1.13, along with the application notes, and BOP
Program Statement 5050.50 define “extraordinary and
compelling reasons” for compassionate release based on
circumstances involving illness, declining health, age,
exceptional family circumstances, as well as “other
reasons.”

      On March 26, 2020, Attorney General William Barr
issued a memorandum to Michael Carvajal, Director of the
BOP, directing him to prioritize the use of home
confinement for inmates at risk of complications from
COVID-19.   See Hallinan v. Scarantino, 20-HC-2088-FL,
2020 WL 3105094, at *8 (E.D.N.C. June 11, 2020). Then,
on March 27, 2020, Congress passed the Coronavirus Aid,
Relief, and Economic Security Act (the “CARES Act”),

                                  4
       Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 5 of 8



      Pub. L. No. 116-136, 134 Stat. 281. In relevant part,
      the CARES Act authorized the Director of BOP to extend
      the permissible length of home confinement, subject to
      a finding of an emergency by the Attorney General. See
      Pub. L. No. 116-136, § 12003(b)(2).       The Attorney
      General issued a second memorandum to Carvajal on April
      3, 2020, finding “the requisite emergency . . . .”
      Hallinan, 2020 WL 3105094, at *9. Notably, the April 3
      memorandum “had the effect of expanding the [BOP’s]
      authority to grant home confinement to any inmate....”
      Id.

            The Department of Justice (“DOJ”) has recognized
      the unique risks posed to inmates and BOP employees from
      COVID-19. The DOJ recently adopted the position that an
      inmate who presents with one of the risk factors
      identified by the CDC should be considered as having an
      “extraordinary and compelling reason” warranting a
      sentence reduction.    See also U.S.S.G. § 1B1.13 cmt.
      n.1(A)(ii)(I).

United States v. Kess, No. 14-cr-480-ELH, 2020 WL 3268093, at *3–

4 (D.Md. June 17, 2020) (footnote omitted).

      The defendant argues that he meets the “extraordinary and

compelling reasons” standard based on the combination of his

underlying medical conditions and the extensive COVID-19 outbreak

at FCI Elkton.    Specifically, Mr. Campbell argues that he suffers

from hypertension and, potentially, diabetes.           (ECF No. 343, at

2).   Either of these medical conditions, Mr. Campbell suggests,

would put him at heightened risk for a severe case of COVID-19.

Such risk, he argues, is especially pronounced in light of the

current situation at FCI Elkton:       as of the date of this opinion,

that facility currently houses 358 inmates and three staff members

who have tested positive for COVID-19, and has already seen nine


                                        5
        Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 6 of 8



deaths as a result of the outbreak.             Bureau of Prisons, COVID-19

Update,          (https://www.bop.gov/coronavirus/index.jsp)              (last

accessed July 15, 2020).

        Because of the extent of the outbreak, FCI Elkton has been

the subject of extensive habeas litigation in the United States

District Court for the Northern District of Ohio.                 On April 22,

Judge    Gwinn    of   that   court   granted    a    preliminary    injunction

mandating     that     certain     especially        vulnerable     inmates   be

transferred out of the facility immediately, finding that FCI

Elkton’s “‘dorm-style’ design guarantees that inmates remain in

close proximity to one another.” See Wilson v. Williams, No. 4:20-

CV-00794, 2020 WL 1940882, at *1 (N.D. Ohio Apr. 22, 2020),

enforcement granted, No. 4:20-CV-00794, 2020 WL 2542131 (N.D. Ohio

May 19, 2020), and vacated, No. 20-3447, 2020 WL 3056217 (6th Cir.

June 9, 2020).         Mr. Campbell neither fell into the vulnerable

subclass that Judge Gwinn designated on April 22, nor was he

granted compassionate release following Judge Gwinn’s later order

mandating additional review of compassionate release appeals and

requests in FCI Elkton.          Rather, the warden at FCI Elkton denied

Mr. Campbell’s request and appeal, which, the government concedes,

means that Mr. Campbell has met his administrative exhaustion

requirement.       (ECF No. 346 at 4 n. 1).

        Finally, Mr. Campbell further asserts that he does not pose

a danger to the community, and the § 3553(a) factors warrant

                                          6
       Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 7 of 8



release.      He concedes that his offense conduct was serious, but

notes that while he was dealing drugs prior to the offense conduct

for which he is currently incarcerated, he has no record of

violence.      Mr. Campbell has participated in educational courses

and programming that will help reduce his likelihood of recidivism,

including as the top student in an HVAC apprenticeship program

which he would have completed but for its discontinuance during

the pandemic.       (ECF No. 343, at 15).            He proposes to live with

family in Maryland who will assist him in the community upon his

release.

      The government counters that “there is no indication that

the   Defendant      is    currently    suffering      from    hypertension”     or

diabetes. (ECF No. 5-6). The government is correct. Mr. Campbell

has   received      no    diagnosis    of    diabetes,   and    his    speculation

regarding     his    own     symptoms       are    insufficient   to    meet    the

compassionate release standard.              As to the issue of Mr. Campbell’s

hypertension, the record is less clear.               Bureau of Prisons Health

Services forms submitted to this court demonstrate issues with

hypertension as recently as 2016, (ECF No. 343-3, at 1), as well

as a record from 2019 which makes note of a previous hypertension

diagnosis.     (ECF No. 347-3, at 11).              Mr. Campbell’s presentence

report indicates a self-reported issue of “high blood pressure,”

for   which    he   was    prescribed       “Hydrochlorothiazide      and   another

unknown medication.”         (ECF No. 343-2, at ¶ 78).         Mr. Campbell does

                                               7
        Case 8:13-cr-00282-DKC Document 350 Filed 07/23/20 Page 8 of 8



note that hypertension “is considered a long-term condition that

can be managed by medicine or other management methods.                        A 1995

study     submitted     to   the    National         Center   for    Biotechnology

Information at the U.S. National Library of Medicine notes just

that – ‘Hypertension is a major chronic disorder which calls for

a long-term treatment.’”           (ECF No. 349, at 2).             This uncertain

diagnosis, however, is not enough.              Beyond the self-reported note

on high blood pressure in the presentencing report, Mr. Campbell

has     provided   no    evidence    that       he     currently     suffers     from

hypertension or that he has received treatment for hypertension at

any point in the past five years.

      Because Mr. Campbell has not provided “extraordinary and

compelling reasons” for compassionate release, the court ends its

analysis without turning to the § 3553(a) factors.                     The motions

for compassionate release will be denied.                 A separate order will

be entered.



                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge




                                            8
